Me. Justice Benson
delivered the opinion of the court.
1. This is a suit to foreclose a certain trust deed or mortgage given by the defendant, Northwestern Long-Distance Telephone Company, to plaintiff, Title Insurance & Trust Company. There are a number of parties besides those named, and from the bulk and extent of the abstract of record it would seem that many issues were considered by the trial court, and it may well be that, while the prayer of plaintiff’s complaint was granted, there were other elements of the decree closely related to the relief sought which might make the result unwelcome, and possibly unjust. This court cannot in*205vestigate the merits of the case upon a motion to dismiss the appeal. The case of Hume v. Turner, 42 Or. 202 (50 Pac. 611), is hardly in point, for the reason that that appeal was dismissed after a hearing npon the merits when the appellant had admitted that the decree gave him all that he wanted, except that the court had not based its decision npon a legal doctrine which he sought to establish.
(Note: Appeal dismissed on stipulation February 14,1916. — Reporter.),
The motion to dismiss will he denied.
Motion Denied.